UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7649


MICHAEL S. GORBEY, a/k/a Michael S. Owlfeather-Gorbey,

                    Petitioner - Appellant,

             v.

CHRISTOPHER ZYCH, Warden, USP Lee,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:16-cv-00372-NKM-RSB)


Submitted: March 31, 2017                                         Decided: May 10, 2017


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Gorbey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael S. Gorbey, a District of Columbia Code offender incarcerated at USP

Lee, seeks to appeal the district court’s order dismissing without prejudice his 28 U.S.C.

§ 2241 (2012) petition. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012); see Madley v. U.S.

Parole Comm’n, 278 F.3d 1306, 1308-10 (D.C. Cir. 2002). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Gorbey has not

made the requisite showing. Accordingly, we deny Gorbey’s motion to amend his appeal

to include a claim not presented below, deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED



                                             2